Citation Nr: 1024259	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  03-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from May 1954 to November 
1957 and from February 1958 to February 1961.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2009, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The primary 
purposes of that remand were to retrieve certain VA medical 
records and to obtain a VA medical examination, with an 
opinion as to the nature and etiology of the claimed hearing 
loss and tinnitus.  On remand, the VA medical records sought 
could not be located and a formal finding was entered by the 
AMC's partner, the VA's Remand & Rating Development Team at 
the RO in Huntington, West Virginia, in July 2009 as to the 
unavailability of such records.  In addition, the Veteran was 
afforded a VA medical examination in October 2009 and as part 
of that examination a medical opinion was obtained.  
Following the AMC's completion of the requested actions, the 
case has since been returned to the Board for additional 
review.  


FINDING OF FACT

The Veteran has bilateral hearing loss and tinnitus which are 
causally or etiologically related to military service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, the Board finds that a 
discussion of the VA's "duty to notify" and "duty to 
assist" obligations is not necessary inasmuch as the Veteran 
will not be prejudiced by any deficiency in those obligations 
given the favorable decision with respect to the claims 
herein addressed on their merits.  

The Veteran essentially contends that he has bilateral 
hearing loss and tinnitus based on inservice acoustic trauma 
involving his exposure to the firing of variety of weaponry 
when serving on the rifle and pistol team from 1955 to 1957.  
Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, certain chronic diseases, 
including an organic disease of the nervous system such as 
sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability may be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim. It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102; 
see 38 U.S.C.A. § 5107(b).

Service department records indicate that the Veteran's 
military occupational specialty was that of an ordnance parts 
clerk and specialist and that he was awarded the Marksman 
Badge (Carbine).  

In this instance, the Veteran offers a credible account that 
is otherwise not contradicted by evidence on file, to the 
effect that he was subject to excessive noise exposure in 
service when he was in close proximity to the firing of 
weapons as part of his assignment to the rifle and pistol 
team from 1955 to 1957.  He reports having experienced 
inservice tinnitus and that his tinnitus would come and go 
while he remained on active duty.  Also, he alleges that 
symptoms involving hearing loss and tinnitus were noted by 
him since his period of military service, with progressive 
worsening thereof in subsequent years.  

Bolstering the Veteran's account is the July 2009 statement 
from his spouse, wherein she indicated that she had known the 
Veteran since 1958 and that she was aware from that time to 
the present of his ongoing hearing problems. 

The RO's assessment of service treatment records is correct 
in that they fail to identify hearing loss or tinnitus 
disorders, including any abnormality on whispered voice 
testing or by audiogram.  Those records nevertheless reveal 
of variety of ear-related complaints and manifestations of 
ear-related disease, including left ear eczema; complaints of 
ear popping, swelling, and drainage; injection of the 
tympanic membranes; and bilateral otitis externa on multiple 
occasions.  In fact, when seen in August 1959, a complaint of 
ear drainage off and on for a period of five years was set 
forth; the diagnosis was of recurrent otitis externa.  

It, too, is significant that, following the Veteran's last 
service separation in February 1961, he was hospitalized in 
September and October 1964 for evaluation and treatment of an 
undiagnosed disease of the central nervous system.  During 
that period of hospitalization, an audiogram was found to 
identify hearing loss in the higher tones.  Efforts to obtain 
detailed records from that hospitalization, including the 
audiogram report, have been unsuccessful through no fault of 
the Veteran.  The Veteran, as reported in May 2002, indicated 
that during the aforementioned hospitalization, he was 
advised by hospital personnel that he had both high frequency 
hearing loss and tinnitus.  

Medical records compiled by the Veteran's former employer 
indicate that bilateral hearing loss seemingly meeting the 
criteria set out in 38 C.F.R. § 3.385 and tinnitus were 
identified beginning in July 1986.  Records from 1986 and 
1989 reflect, in addition to military noise exposure, work as 
a machinist for a 10-year period and other activities, such 
as target practice, hunting, and skeet shooting, all of which 
involved some degree of noise exposure.  

When the Veteran was seen as a VA outpatient in August 1998 
and unrelated to any then-current claim for VA compensation, 
he related a 40-year history of tinnitus, and during a period 
of VA hospitalization in May 1999 for treatment of benign 
vestibulopathy and other entities, he reported a history of 
hearing loss and tinnitus dating to 1957.  A VA medical 
professional noted at the time of his evaluation in September 
2000 that the Veteran's hearing loss and tinnitus were 
"service-connected."  A VA audiogram in December 2001, 
which is referred to by others as a Deliverex file, disclosed 
a high frequency hearing loss of both ears through 1000 Hertz 
and a sloping, mild to severe sensorineural hearing loss from 
1500-8000 Hertz.  Hearing aids were recommended at that time.  

Pursuant to the Board's directive, the Veteran underwent a VA 
audiological examination in October 2009, findings from which 
confirmed the existence of tinnitus, as well as bilateral 
hearing loss for VA purposes.  Based on that examination, 
inclusive of a review of the claims folder, the VA examiner 
opined that other factors, such as age, noise exposure as a 
civilian, and separate medical conditions, were more likely 
the cause of his hearing loss and tinnitus and less likely 
the result of military acoustic trauma.  

Analysis of the record demonstrates evidence both for and 
against entitlement to service connection for hearing loss 
and tinnitus.  The Veteran and his spouse have credibly 
chronicled that the Veteran's hearing loss of each of his 
ears began during or within a short time following his 
discharge from service and his account regarding the 
inservice onset of tinnitus is likewise credible.  While the 
Veteran is not competent to diagnose a hearing loss 
disability as defined by 38 C.F.R. § 3.385, and such a 
diagnosis must be made on the basis of a certified 
audiological examination, he and his spouse are competent to 
report what comes to them through their senses, to include 
noticing some degree of hearing loss during or shortly after 
service and the persistence and worsening of his hearing 
deficit thereafter.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Tinnitus, on the other hand is subjective and cannot be 
diagnosed objectively, and as indicated above, the Veteran 
has offered a credible chronology as to the service onset of 
his tinnitus and its continuing presence.  

The existence of inservice acoustic trauma is conceded based 
on available information, inclusive of the Veteran's credible 
statements, and, while there is evidence of postservice 
acoustic trauma, the corroborated account of ear problems 
dating to 1958, in combination with a showing of some degree 
of hearing loss in 1964 and the Veteran's recorded accounts, 
beginning in 1998, of a decades-long history of hearing loss 
and tinnitus dating to service are persuasive that the 
disorders in question are causally or etiologically related 
to military service.  The Board acknowledges the contrary 
opinions offered by the VA examiner in 2009, but nevertheless 
finds that the evidence supporting entitlement outweighs that 
contraindicating entitlement, and on that basis, concludes 
that grants of service connection for bilateral hearing loss 
and tinnitus are warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.  To that extent, 
this appeal is granted in full.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


